The petitioner, Fred Foster, filed his application in this court for a writ of habeas corpus to be let to bail and discloses the fact that he is imprisoned in the county jail of Pottawatomie county charged with the murder of John Villines on the 8th day of February, 1918.
Stipulations were filed which show that the state was ready to try the cause on the 4th day of March, 1918, but that it was continued at the instance of the defendant on the ground that he was not ready. In support of the application for bail here, a record of the proceedings had before the trial court on a similar application is offered, supplemented by the stipulations referred to, which stipulations do not contain any new statement of facts.
After a careful examination of the record we conclude that the petitioner has not met the burden placed on him by law, and therefore is not entitled to be let to bail as prayed. This cause is yet to be tried on its merits. An opinion, therefore, discussing at length the issues raised and the facts disclosed, will not be written.
Bail is denied, and the petition is dismissed. *Page 691